

ZOO ENTERTAINMENT, INC.
AMENDMENT TO 2007 EMPLOYEE, DIRECTOR AND CONSULTANT STOCK PLAN


This Amendment (the “Amendment”) to the Zoo Entertainment, Inc. (the “Company”)
2007 Employee, Director and Consultant Stock Plan (the “Plan”), is hereby
effective as of January 14, 2009.  Capitalized terms used in this Amendment and
not otherwise defined herein shall have the meanings ascribed to them in the
Plan.


WHEREAS, the Company enacted the Plan in accordance with the purposes set forth
therein; and


WHEREAS, Section 31 of the Plan reserves to the Company’s board of directors
(the “Board”) the power in its discretion to amend the Plan at any time and from
time to time subject to applicable law and the rights of the Participants on the
date of such action; and


WHEREAS, the Board deems it appropriate to amend the Plan to increase the
aggregate number of Shares which may be issued from time to time pursuant to the
Plan from one million (1,000,000) shares to four million (4,000,000) shares; and


WHEREAS, the Board deems it appropriate to amend the Plan to increase the
maximum number of Shares with respect to which Stock Rights may be granted to
any Participant in any fiscal year from two hundred fifty thousand (250,000) to
seven hundred fifty thousand (750,000).


NOW, THEREFORE, the Plan is hereby amended as set forth below:


1.           Section 3(a) of the Plan is hereby amended by deleting “one million
(1,000,000)” from the second line thereof and inserting “four million
(4,000,000)” in its place.


2.           Section 4(c) of the Plan is hereby amended by deleting “250,000”
from the third line thereof and inserting “750,000” in its place.


3.           The Plan shall remain in full force and effect except as
specifically amended herein.
 
 
 
 
 
 
 
 
 
 
 
 
 
 